Exhibit 99.1 Catasys Announces Warrant Exchange for Common Stock Company Moves Toward s Meeting Listing Requirements for National Exchange Improves Shareholders’ Equity by $38 million LOS ANGELES,May 20, 2015/PRNewswire/ Catasys, Inc. (OTCQB:CATS),provider of proprietary health management services to health insurers and employers, is pleased to announce today that it has entered into agreements to exchange existing warrants to purchase up to 21,277,220 shares of its common stock, with an exercise price of $0.58 per share for 21,277,220 unregistered shares of common stock, thereby extinguishing an associated liability of approximately $38 million reflected on its balance sheet as of March 31, 2015. This represents an important step in moving the Company towards its goal of meeting the stockholders’ equity test for a listing on a national exchange. 95% of the warrants exchanged, representing approximately 20,000,000 shares, were held by insiders. In connection with the warrant exchange, the warrant holders entered into lock-up agreements related to the shares received in the exchange until the earlier of six months after the Company files a registration statement on Form S-1 or Form S-3, and January 4, 2016The transaction has enabled Catasys to significantly improve its balance sheet and stockholders’ equity. About Catasys, Inc. Catasys, Inc. provides specialized healthcare management services to health plans and employers through its On Trak program. Catasys' On Trak program—contracted with a growing number of health insurers—is designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The program utilizes analytics to enroll and engage members in need of care and patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient program. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. Catasys currently operates On
